                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 NORTHERN DIVISION

                                  CASE NO. 2:20-CR-00005-M-2

UNITED STATES OF AMERICA,

       Plaintiff,

V.                                                               ORDER

TIMOTHY MARK HARRON,

       Defendant.



       This matter comes before the court on the Defendant's Consent Motion to Seal [DE 11 O].

Pursuant to Local Criminal Rule 55.2 and for reasons set forth in the proposed sealed document,

the motion is GRANTED as follows . The Clerk of the Court shall maintain under seal the

document at DE 109 until further order of this court. Copies of the sealed document may be

provided to counsel for the parties at their requests.


       SO ORDERED this 'ZS'        'F- day of August, 2021.

                                              2u L ~~
                                               RICHARD E. MYERS II
                                                                               !!.a
                                               CHIEF UNITED STATES DISTRICT JUDGE




           Case 2:20-cr-00005-M Document 111 Filed 08/25/21 Page 1 of 1
